 

 

AMENDMENT TO SETTLEMENT AGREEMENT AND RELEASE

Pursuant to paragraph 14 of the Settlement Agreement submitted to the Court in the
matter, Cegueda-Juarez v. Cleanwear USA 2, Inc. (d/b/a Alpine Cleaners), et al., No. 18-cv-
1604 (PAC), the following provisions are amended as follows:

lL. Consideration: In full settlement and final satisfaction of any and all claims that
Plaintiff had, has or may have against the Defendants, including but not limited to the claims raised
in the Action, and in consideration for the agreements and obligations set forth herein, including
but not limited to the releases set forth in Paragraph 4, the Defendants shall pay Plaintiff the total
sum of FORTY FIVE THOUSAND DOLLARS AND ZERO CENTS ($45,000.00)(hereinafter,
the “Settlement Amount”).

(a) Settlement Payments.

(i) Pursuant to the payment schedule set forth in Exhibit A, Defendants
will issue checks made payable to “Lazaro Cegueda-Juarez” in the amount of Nine Thousand
Three Hundred Seventy-Seven Dollars and Eighty Cents ($9,377.80), less applicable tax
withholdings and deductions required by law, representing payment for any and all unpaid
overtime and other wages under the NYLL and FLSA. Defendants shall issue Lazaro Cegueda-
Juarez an IRS Form W-2 with respect to this payment.

(ii) Pursuant to the payment schedule set forth in Exhibit A, Defendants
will issue checks made payable to “Lazaro Cegueda-Juarez” in the amount of Twenty-Eight
Thousand One Hundred and Thirty-Three Dollars and Twenty-Five Cents ($28,133.20) for which
Defendants will issue Lazaro Cegueda-Juarez an IRS Form 1099-MISC, representing payment for
alleged liquidated damages and penalties under the NYLL and FLSA.

(iii) | Pursuant to the payment schedule set forth below in Exhibit A, the
Defendants will issue checks to “Michael Faillace & Associates, P.C.” in the amount of Seven
Thousand Four Hundred and Eighty-Nine Dollars ($$7,489.00), for which the Defendants will
issue an IRS Form 1099-MISC to Michael Faillace & Associates, P.C. representing payment for
Plaintiff's attorneys’ fees, costs and expenses incurred in this matter, whether those fees and costs
were incurred by Michael Faillace & Associates, P.C. and/or any other law firm or attorney.
 

IN WITNESS WHEREOPF, and intending to be legally bound thereby, the Parties have
caused this Agreement to be duly executed on the date below noted.

AGREED:
PLAINTIFF

LAZARO CEGUEDA-JUAREZ

By: Loge YQ Cb, Jn
Dated: if /B/ L q

DEFENDANTS

CLEANWEAR USA 2 INC. d/b/a ALPINE CLEANERS

 

 

 

By:

Dated:

RAIN DROP INC.

By: dA AA / iw

 

Dated: 1 //5//9

 
IN WITNESS WHEREOPF, and intending to be legally bound thereby, the Parties have
caused this Agreement to be duly executed on the date below noted.

AGREED:
PLAINTIFF

LAZARO CEGUEDA-JUAREZ

By: Lozte Y¥Q Cb. —p
Dated: l [B/ l q

DEFENDANTS

CLEANWEAR USA 2 INC. d/b/a ALPINE CLEANERS

 

By: az
Dated: [14/4

RAIN DROP INC.

By: Macrae /ir~

 

Dated: 11 //5/ 1/9

 
 

EXHIBIT A

 

 
 

z
010 [Oo |WE] | On WN °

NipliplelelPleipleleje
OlwOldlsI Dimi a[wlry[e/o

Settlement Payment Schedule

CEGUEDA-JUAREZ vs. CLEANWEAR USA 2 INC, ET AL.
SDNY Civil Case Docket No. 18-cv-1604

Plaintiff on W-2 Plaintiff on 1099

406.66

$468.89 406.66
406.66

$468.89 66
406.66

66

66

66
66

$1,406.66

66

$468.89 $1,406.66
$1,406.66

406.66

406.66

s Fees

4.45
74.45
74.45
74.45

$374.45

$374.45
$374.45
374.45
74.45
74.45
74.45
74.45
74.45

5374.45
74.45
74.45
74.45
74.45
74.45
74.45

 

 
